                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

AUDENZIO AIUTO, NATHANIEL                     )
PALMER, and CHENZERIA WRIGHT,                 )
on behalf of themselves and all others        )
similarly situated,                           )
                                              )
         Plaintiffs,                          )      CIVIL ACTION FILE NO.
                                              )      1:19-CV-4803-LMM
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
         Defendant.                           )

                   NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendant Publix Supermarkets, Inc., files this Notice of Supplemental

Authority to highlight two new district court decisions applying Bristol-Myers

Squibb Co. v. Superior Court of California, San Francisco County, 137 S. Ct. 1773,

1781 (2017), to FLSA collective actions.

         In Canaday v. The Anthem Companies, Inc., No. 1:19-cv-01084, Doc. 68

(W.D. Tenn. Feb. 3, 2020) (attached as Ex. A), the Western District of Tennessee

agreed with nine other district courts and Publix’s position in this case that “out-of-

state opt-in plaintiffs in an FLSA collective action have even less of a connection to

the forum than the out-of-state plaintiffs in the Bristol-Myers mass tort action.”

Canaday, Doc. 68 at 9. Collective actions, said the court, “are not the same as class

61656004v.1
actions and “opt-in plaintiffs are more like individual plaintiffs than members of a

Rule 23 certified class.” Id. Because Anthem, like Publix, was “not subject to

general jurisdiction” in the chosen forum, the Canaday plaintiffs had to show that

their claims “arose from” or “sufficiently related to [Anthem’s] conduct/activity

within Tennessee.” Id. Out-of-state opt-in plaintiffs could not—their “wages were

in [no] way related to [Anthem’s] activities in Tennessee.” Id.

         Three days after Canaday, the District of Minnesota came to the same

conclusion. See Vallone v. The CJS Solutions Group, LLC, No. 19-1532, 2020 WL

568889, at *3 (D. Minn. Feb. 5, 2020); but see Turner v. Concentrix Servs., Inc., No.

1:18-cv-1072, 2020 WL 544705, at *3 (W.D. Ark. Feb. 3, 2020) (declining to apply

Bristol-Myers to an FLSA collective after conflating subject matter and personal

jurisdiction, and without analyzing the status of opt-in party plaintiffs vis-à-vis the

suit’s claims). Vallone, like Canaday and Publix, reasoned that FLSA opt-ins bear

greater resemblance to BMS’ individual plaintiffs than unnamed Rule 23 class

members. Id. After all, said Vallone, only “named plaintiffs in Rule 23 class

actions” and opt-in plaintiffs in FLSA collectives bring individual claims that form

part of the “underlying controversy” driving the jurisdictional analysis. Id. (quoting

Bristol-Myers, 137 S. Ct. at 1780)). Opt-in plaintiffs, like named plaintiffs, thus

“must establish . . . a connection between [the forum] and their individual claims


                                         -2-
61656004v.1
against [the defendant].” Vallone, 2020 WL 568889, at *3. Because they could not,

due process forbid a nationwide collective. Id.

         Under materially identical circumstances as those here, Vallone and Canaday

limited certification to the forum. This Court should, too.

Date: February 6, 2020                   Respectfully submitted,

                                         SEYFARTH SHAW LLP

                                         By s/ Brett C. Bartlett
                                            Brett C. Bartlett
                                            Georgia Bar No. 040510
                                            Lennon B. Haas
                                            Georgia Bar No. 158533
                                            SEYFARTH SHAW LLP
                                            1075 Peachtree St. NE, Suite 2500
                                            Atlanta, Georgia 30309-3958
                                            Telephone: (404) 885-1500
                                            bbartlett@seyfarth.com
                                            lhaas@seyfarth.com

                                               COUNSEL    FOR  DEFENDANT
                                               PUBLIX SUPERMARKETS, INC.




                                         -3-
61656004v.1
                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

AUDENZIO AIUTO, NATHANIEL                        )
PALMER, and CHENZERIA WRIGHT,                    )
on behalf of themselves and all others           )
similarly situated,                              )
                                                 )
         Plaintiffs,                             )     CIVIL ACTION FILE NO.
                                                 )     1:19-CV-4803-LMM
v.                                               )
                                                 )
PUBLIX SUPER MARKETS, INC.,                      )
                                                 )
         Defendant.                              )

                            CERTIFICATE OF SERVICE

         I certify that on February 6, 2020, I electronically filed Defendant’s Notice of

Supplemental Information using the CM/ECF system, which will automatically send

email notification of this filing to all counsel of record.

                                              s/ Brett C. Bartlett
                                              Counsel for Defendant




                                           -4-
61656004v.1
